Opinion filed December 6, 2007











 








 




Opinion filed December 6,
2007
 
 
 
 
 
 
                                                                        In The
 
  Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00362-CV 
                                                     __________
 
                    JOHN
C. STUKES AND JOAN F. STUKES, Appellants
                                                             V.
                    MARVIN
BACHMEYER, INDIVIDUALLY AND D/B/A 
              MARVIN
BACHMEYER ROAD CONSTRUCTION CO., Appellee
 

 
                                          On
Appeal from the 26th District Court 
                                                      Williamson
County, Texas
                                               Trial
Court Cause No. 03-563-C26
 

 
                                           O
P I N I O N   O N   R E M I T T I T U R
Appellee,
Marvin Bachmeyer, Individually and d/b/a Marvin Bachmeyer Road Construction
Co., has filed with the clerk of this court a remittitur as suggested in our
original opinion dated August 16, 2007.  We modify the trial court=s judgment to reflect that
John C. Stukes and Joan F. Stukes recover judgment against Marvin Bachmeyer for
attorney=s fees in the
amount of $4,750.  Tex. R. App. P. 46.3.

As
modified, the judgment of the trial court is affirmed.  Tex. R. App. P. 43.2(b).
 
PER CURIAM 
December 6, 2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.